 HARRY F. BERGGREN & SONS, INC.Harry F. Berggren&Sons,Inc.,andLaborers'Local Union No.880, affiliatedwithLaborers'InternationalUnion ofNorth America,AFL-CIO. Cases 17-CA-3002and 17-CA-3096.June 14, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS,AND ZAGORIAOn March 22, 1967, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelationsAct, as amended, and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief. The General Counsel filedcross-exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modification.'We agree with the General Counsel that in accordwith our recent Decision inBilyeu Motor Corp.,161NLRB 982, the policies of the Act will best beeffectuated if the notice which Respondent isrequired to sign and post, and which informs theemployees of their rights, how those rights wereviolated, and by what process they have beenupheld, is expressed in simple and readilyunderstandable language as set forth in the attachedAppendix.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Harry F.Berggren & Sons, Inc., Scottsbluff, Nebraska, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order, as herein modified:353SubstitutetheattachedAppendix for theAppendix set forth in the Trial Examiner's Decision.'Member Zagoria would find the secret ballot poll of theemployees, in all the circumstances, not violative of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify our employees that:After a trial in which both sides had theopportunity to present their evidence, the NationalLabor Relations Board has found that we violatedthe Act and has ordered us to post this notice and tokeep our word about what we say in this notice.WE WILL NOT hold unlawful elections to see ifyou want a union.WE WILL NOT fire you because you join aunion or favor a union.Since the Board found that we violated thelawwhen we fired Joseph Perez, IsidroRodriguez, Pedro Rodriguez, Tiofilo Ramirez,and Tony Lopez over the Union, WE WILL offerthem their old jobs back and give thembackpay.You are all free to become or remain members ofLaborers' Local Union No. 880, and we won't punishyou in any way if you do.HARRY F.BERGGREN&SONS, INC.(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or coveredby anyother material.No other material relative to this matter shall beposted during this period.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,610 Federal Building, 601 East 12th Street,KansasCity,Missouri 64106,TelephoneFR4-7000.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled consolidated proceedings was held beforeme, on January 23 and 24, 1967, at Scottsbluff, Nebraska,on separate complaints of the General Counsel againstHarry F. Berggren & Sons, Inc., herein called theRespondent or the Company. The charges were filed on165 NLRB No. 52 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 24, 1966, and December 15, 1966, and thecomplaints are dated October 31, 1966, and January 11,1967, respectively. The issues are whether the Respondentviolated Section 8(a)(1) and (3) of the Act. Briefs were filedafter the close of the hearing by the General Counsel andthe Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHarry F. Berggren & Sons, Inc., is a Nebraskacorporation engaged in the paving of roads, with itsprincipal place of business at Scottsbluff, Nebraska.During the past calendar year it purchased materials foruse in the conduct of its business valued in excess of$50,000 directly from sources located outside the State ofNebraska and performed services valued in excess of$50,000 outside the State of Nebraska. I find that theRespondent is engaged in commerce within the meaningof the Act and that it will effectuate the policies of the Actto exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLaborers' Local Union No. 880, affiliated with Laborers'International Union of North America, AFL-CIO, hereincalled the Union, is a labor organization within themeaning of Section 2(5) of the statute.III.THE UNFAIR LABOR PRACTICESThis proceeding arose from an organizational campaigncarried on by Laborers' Local Union No. 880 in the city ofScottsbluff in the summer of 1966. On July 23 Simmons,the Union's business representative, gave a copy of hisstandard area agreement to Mr. Jerry Berggren, presidentof the Company. The wage scale for laborers set out in theproposed contract is higher than the wages paid by thisCompany to its laborers. Berggren arranged for a localminister to conduct a secret election among over 30 of hisemployees on August 15. It was held on the companypremises, the question put to them in writing was whetherthey wished "to be represented by union," and the votewas seven in favor and the rest against union representa-tion. Berggren spoke to the employees before the electionfor 4 or 5 minutes. According to the uncontradicted andcredited testimony of Joseph Perez, a laborer present,among other things Berggren "said that the air line strikewould take two or three years to make up what they hadlost in the strike. He also said to us his company had neverbeen picketed nor lost a day's work. He also said it wouldbe a hard time for us to strike, to do something like thisbecause of payments and then he told us he was going toconduct an election to see whether his employees wantedto be represented by the union."The next day, August 16, the Respondent filed arepresentation election petition by letter with the Board'sRegionalOffice.During the week ending Saturday,August 27, the Union's agents appeared several times atone of the Company's job projects, distributing unionhandbills and soliciting signatures to authorization cards.That weekend six laborers in the crew of about nine whowere on that particular job were discharged, according tothe complaint; the Respondent contends that they quit.The complaint alleges that the election held by theCompany constituted illegal interrogation of its employeesin violation of Section 8(a)(1) of the Act, and that thedischarge of the six men was motivated by an intent to stopthe self-organizational activities, unfair labor practiceswithin the meaning of Section 8(a)(3). The Respondentdenies the commission of any unfair labor practices.There is a direct question of credibility to be resolved.One of the six men who ceased work for the Respondenton August 27 did not appear at the hearing. The remainingfive-all named in the complaint-told a consistent storyof advising the foreman on the job that they wished to havethe afternoon off; the supervisor-Claude Richards-testified at odds with them.The job at which these events occurred, involvingrepaving of a street near St. Mary's Hospital in the city,had been in progress 2 weeks and there was still severalweeks of work to be performed. It consisted of restoringthe street and sidewalks with poured concrete that arrivedat the site in ready-mixed trucks from a cement supplier.There were eight laborers-some also doing cementfinishing-in the crew under Richards at the time Thingswere taking their normal course all morning, according tothe testimony of Richards, until:A. I would say a quarter to 12. We were finisheddumping and striking off the first strike-off. I wouldsay, at 10 after 12. The boys throwed down their toolsand headed for the pickup.Q.What do you mean, headed for the pickup?A.Well, it was, I would say, 20 or 30 feet awayfrom where we were working because I had my radioon in case I received a message from the office or asuperintendent or the president of the Company.Q.What happened then, if anything?A. They passed out the cards and I asked whatthey were doing and they said, "We are quitting," andI said, "Well, what can I do, I can't hold you." Andthey just walked off the job and left me there with allthe tools scattered for better than a full block and thisconcrete unfinished.On cross-examination Richards varied his testimonysomewhat. "Isidro was the main one. He said,'I'm quittingthis afternoon.' Lopez came up and said, `We are, too,' andthat was the end of it. They were the only two had told methey were quitting, but they all went together. They wasthe spokesmen for these other fellows."Richards went on to say that of the total 500 feet ofconcrete that had been poured that morning, 300 feetremained.to be finished, and that to compensate for thework not performed by the six men who left, he had towork 2 to 2-1/2 hours himself to complete it.Of the six men involved, five returned to work thefollowingMonday morning on schedule. Three-TiofiloRamirez, IsidroRodriguez,and Pedro Rodriquez-appeared directly at the same St. Mary's Hospital job.There, Tiofilo Ramirez was told by Jerry Berggren, "Nouse you being here; you quit Saturday." To IsidroRodriquezandPedroRodriguez,Foreman ClaudeRichards said:.the guys who left the job Saturdayafternoon, they had to go talk to Jerry." The threeproceeded from the job to the Company's downtownoffice.Tony Lopez went first to the Company's office in the-ity very early because he was sharing a ride with a newman who was first reporting for work and had to fill out aW-2 form. In the office, it was very early, he met ForemanRichards who told him he did not know whether Lopezwould be permitted to work. "You left the job Saturdayafternoon." Lopez asked what did Richards mean, and theforeman answered: "I don't know. You will have to talk to HARRY F. BERGGREN & SONS, INC.Jerry Berggren." Richards and the new man left the officeand Lopez waited until Berggren arrived. At this point,according to Lopez ' uncontradicted testimony, Berggrensaid "we were discharged or off, I don't recall his exactwords."The fifth man-Joseph Perez-presented himself earlythat morning at a place called Gering, where, according tohis testimony, he had been told the previous Thursday orFriday to report on this Monday morning. Within minutesafter he started work there, where the Company had acrew performing a street sealing job, Dale Nelson, a rovingsuperintendent, arrived and told him he was not to work"because I had walked off the job Saturday." Nelson didnot testify.'Notwithstanding these passing words of "discharge"from the employees in reference to the Monday morningevents, the Respondent rests upon the testimony ofClaude Richards to support its positive defense that all ofthe men quit. Counsel for the Company made clear at thehearing its position is that the men were not discharged,but chose themselves to terminate their employment.' Inany event, it is clear they all returned for work as usual thenext workday, and the Respondent refused to permit themto work.Against the testimony of Richards must be weighed thatof the employees. Perez, who had been employed for abouta month, testified that about noon on Saturday he said toRichards: "We would like the afternoon off," and thatRichards replied "It's up to you." Ramirez, 6 years anemployee of the Company, said he told Richards: "I hadsome bills to pay, that I wanted Saturday afternoon off ...he said to make my time out and I could leave,. . . he said,`I'll see you Monday."' According to Isidro Rodriguez, whohad worked 3 years: "I told Claude about 11 o'clock thatafter all the concrete was poured, I was going to take off,which I worked, I guess, about, maybe, 10 minutes, 15minutes after 12 to get done. He said it was all right. Whenitwas done, I went. He said it was all right " Tony Lopezhad been hired 3 or 4 weeks earlier; he testified: "The jobwas going to be finished for that day at noon so that's whenIsignedmy card my time card and left." He addedRichards was near him and said nothing. And finally,Pedro Rodriguez, who had also been hired only 2 or 3weeks before: "I asked him if I can go home and he said... `It's up to you if you want to go home,' so I filled out mycard and go home." According to each of these men therewas very little, if any, work to be done; no concrete is everdelivered to a job except during the morning on Saturdays.There were one or two laborers who remained andcontinued whatever work was left with the foreman.It is a normal practice on these jobs for the men to fill intheir own timecards to record the hours worked; these arekept in a small pickup truck which Richards drives. In theusual way, the men went to the truck that day and filled intheir time. It is also the practice that when the men haveso noted their time, the foreman checks the cards foraccuracy and initials each one. Richards did this that dayalso;he added no special notation to indicate anydeparture from the norm.Icredit the employees. There is simply no rationalexplanation of why six men should, at the same moment,iThe last laborer who, according to Foreman Richards, wasworking on the St Mary's crew on Saturday morning and quit wasJulio Villaneuva He did not appear at the hearing, and thereforethere is no evidence as to whether he ever returned to theCompany In these circumstances, I shall recommend dismissalof the complaint with respect to Villaneuva355simultaneously decide to abandon their employment. Thiswas the height of the season for them, the summertime.The very project to which they were assigned had severalweeks of work ahead, and they were not skilled craftsmenwho could easily change jobs. Moreover, the return of eachof them the very next workday at the regular hour beliesany intent to resign. Richards said that only two of the sixsaid anything at all on Saturday; he would have it that theother four left their tools in midworkday without saying aword. He called these two the "spokesmen" for the rest,butofferedno basis that could have justified theconclusion on his part. Moreover, it is highly unlikely thatRichardswould not have noted something on thetimecards of the men to explain what at the hearing heinsisted was most unusual conduct by them. And despitehis testimony that there was much work to be done, he didnot, as he himself testified, ask the men to stay and helphim at least finish the day's work if they were not going toreturn at all. It is virtually impossible to believe that aforeman in charge of work yet to be done would not saysomething in criticism to so large a group who, withoutexplanation, walk away from a regular assignment.Simmons,theUnion'sbusinessrepresentative,appeared at the jobsite that morning; he stood near theforeman's pickup truck while the men filled out theirtimecards. Richards saw he was there. It may well be that,among other purposes the men had that morning, theyplanned to have lunch with Simmons and talk unionmatters with him. In his testimony, Isidro Rodriguez saidSimmons was waiting for them "to go eat our lunch, and hewas going to talk to us, I guess, when we was on our owntime in other words." Any intention the men had to meetwith the union agent that day, rather than point to anintent to leave the Respondent's employment, insteadsupports their testimony of merely asking for the afternoonoff.There would have been little purpose in futhering aself-organizational campaign if their working conditions asa group were no longer going to be of concern to them.It is true that all these laborers regularly worked all daySaturdays, although the foreman also said that often thework ended as early as 3 o'clock It was also shown,however, that on occasion, although not very frequently,themen for one reason or another did request to bereleased Saturday afternoons, and that the Companyagreed. I find that this was one such occasion, that themen did not tell Richards they were quitting their jobs, andthat in fact Richards saw nothing wrong then in theirleaving early. He gave them permission. I also find that theRespondent discharged them when they arrived for workon Monday.The complaint alleges that they were discharged to curbthe organizational activities then being carried on by theUnion, and I think the evidence in its totality amplysupports the assertion. On August 15 the Respondent,with a copy of the Union's proposed contract in its handsand with knowledge that union wage rates would be higherthan what it was paying laborers, polled the-employees tocheck on their union sentiments. Mr. Berggren's remarksto them before the voting made clear he was opposed tohaving a union in his Company. The employees votedheavilyagainst the Union then. The next day the2In its brief the Respondent seeminglyabandoned theaffirmative defense that the employees left voluntarily, andargues instead that the Respondent had a right to discharge themen Virtually all the case precedent cited in support deals withdischarges for cause 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent filed a representation petition with the LaborBoard. Its purpose could only have been to confirmrejection of the Union through unquestionable methodsand preclude another election for a year.During the week of August 22 to 27, Simmons, assistedby David Bonilla, appeared at the St. Mary's jobsiteseveraltimesanddistributedunion leaflets andauthorizationcards.Foreman Richards saw Bonillaspeaking to the employees in the street and told him "toget offthe site andtalk to the men while they were off thejob and not on company time." When Simmons was there,onAugust 24,Richardswas also present and oneemployee even handed him one of the cards the businessrepresentative was distributing. The next day Simmonsreturned and collected four cards signed by laborers. Hewas back again on Saturday, about 11 o'clock, and waitednear the pickup truck for the men to finish working.There is an inescapable inference as to what reallyhappened.The Unionpersisted in its organizationalcampaign notwithstanding the adverse expression ofopinion by the employees in the Company's election. Thisran counter to the Respondent's desire and expectation. Asubstantial numberof thelaborers being so openinglysolicited chanced to ask for Saturday afternoon off thatsame week, and, at the moment, Richards thought little ofthefact.On consideration over the weekend theRespondent decided this was an occasion to rid itself ofthese few who seemed vulnerable to the Union'ssolicitations.Richards' testimony,which cannot becredited, that the men had deliberately quit, became thedevice for separating the men from their jobs andweakening the Union's chance of success in a regularelection which the Board might hold on the Company'spetition.I find on the record in its entirety that the RespondentdischargedJosephPerez,TiofiloRamirez, IsidroRodriguez,PedroRodriguez,andTony Lopez onAugust 29, 1966, for the purpose of discouragingmembership in the Charging Union, and thereby violatedSection 8(a)(3) and (1) of the Act.The unlawful discharge of solargeanumber ofemployees so shortly after the election conducted by theCompany on August 15 taints that interrogation with anillegal purpose in itself, and removes it from any protectionwhich the Board's Decision inBlue Flash Express, Inc.,109NLRB 591, may be read as according isolatedinterrogation in other circumstances. I therefore find thatby polling its employees on August 15, 1966, concerningtheiruniondesires,theRespondent coerced andrestrained them in their exercise of the right to self-organization and thereby violated Section 8(a)(1) of thestatute.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has committedcertain unfair labor practices, I shall recommend that it beordered to cease and desist from such conduct and to takecertain affirmative action designed to dissipate its effect.TheRespondenthavingillegallydischargedfiveemployees, it must be ordered to reinstate them to theirformer or equivalent positions. The Respondent must alsobe ordered to make these employees whole for any loss ofearnings they may have suffered in consequence of theillegaldiscrimination against them.Backpay shall becomputed in accordance with the rules proscribed by theBoard in F. W.Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716. In view ofthe nature of the unfair labor practices committed, thecommission of similar and other unfair labor practicesreasonablymay be anticipated. I shall thereforerecommend that the Respondent be ordered to cease anddesist from in any manner infringing upon the rightsguaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.TheRespondent is an employer within the meaningof Section 2(2) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging Joseph Perez, Isidro Rodriguez,Pedro Rodriguez, Tiofilo Ramirez, and Tony Lopez and bycoercively interrogating its employees concerning theirunion attitude, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon theentirerecord in the case,the Trial Examiner recommends that Harry F. Berggren &Sons, Inc., Scottsbluff, Nebraska, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminatingagainstemployees because of their exercise of the right to self-organization.(b)Coercively interrogating its employees with respectto their desires forunionrepresentation, or in any othermannerinterferingwith,restraining,orcoercingemployees in the exercise of their right to self-organization,to form labororganizations, to joinor assistLaborers' Local Union No. 880, affiliated with Laborers'International Union of North America, AFL-CIO, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage inconcertedactivitiesforthepurposes of collectivebargainingorothermutualaidorprotection,asguaranteed in Section 7 of the Act, or to refrain from anyor all such activities.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer Joseph Perez, Isidro Rodriguez, PedroRodriguez, Tiofilo Ramirez, and Tony Lopez immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges previously enjoyed, and make HARRY F. BERGGREN & SONS, INC.them whole for any loss of pay they may have suffered byreason of the discrimination against them, in the mannerset forth in "The Remedy" section of this Decision.(b)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(c)Post at its central place of business and office inScottsbluff, Nebraska, copies of the notice attached heretoand marked "Appendix." 3 Copies of said notice, to be7 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shall357furnished by the Regional Director for the Region 17,after being duly signed by Respondent's representative,shall be posted by the Respondent immediately uponreceipt thereof, for 60 consecutive days thereafter inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any othermaterial.(d)Notif ' the Regional Director for Region 17, inwriting, within 20 days from receipt of this Decision whatsteps the Respondent has taken to comply herewith.4be substituted for the words "a Decision and Order "' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "299-352 0-70-24